DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites the limitation “optionally a conductive adhesive interlayer placed between the cathode current collector foil and a primary cathode mass layer”. The word
“optionally” renders the scope of the claim unclear. The skilled artisan would not be able
to easily determine if “optionally a conductive adhesive interlayer placed between the cathode current collector foil and a primary cathode mass layer” is intended to limit the claim. The examiner notes that for purposes of examination, the limitation “optionally a conductive adhesive interlayer placed between the cathode current collector foil and a primary cathode mass layer” will not be required to consider the claim met. Claims 2-15 are also rejected due to their dependency on Claim 1.
Claim 1, line 7 recites the limitation “[sulfur as an active material,] wherein preferably at least 20% of the sulfur present is monoclinic sulfur allotrope”. The word “preferably” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “wherein preferably at least 20% of the sulfur present is monoclinic sulfur allotrope” is intended to limit the claim by requiring that at least 20% of the sulfur present is monoclinic sulfur allotrope. The examiner notes that for purposes of examination, the limitation “at least 20% of the sulfur present is monoclinic sulfur allotrope” will not be required to consider the claim met. Claims 2-15 are also rejected due to their dependency on Claim 1.
Claim 1, line 8 recites the limitation “[a primary cathode mass layer, containing…sulfur as an active material…], and optionally conductive additives, binders and pore-forming additives”. The word “optionally” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “optionally conductive additives, binders and pore-forming additives” is intended to limit the claim. The examiner notes that for purposes of examination, the limitation “optionally conductive additives, binders and pore-forming additives” will not be required to consider the claim met. Claims 2-15 are also rejected due to their dependency on Claim 1.
Claim 1, line 12 recites the limitation “optionally a layer containing graphene oxide and/or reduced graphene oxide, heteroatom Group VIIa and/or Group Va elements co-doped graphene, and a Group VIIa and/or Group Va heteroatom-containing polymer”. The word “optionally” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “optionally a layer containing graphene oxide and/or reduced graphene oxide, heteroatom Group VIIa and/or Group Va elements co-doped graphene, and a Group VIIa and/or Group Va heteroatom-containing polymer” is intended to limit the claim. The examiner notes that for purposes of examination, the limitation “optionally a layer containing graphene oxide and/or reduced graphene oxide, heteroatom Group VIIa and/or Group Va elements co-doped graphene, and a Group VIIa and/or Group Va heteroatom-containing polymer” will not be required to consider the claim met. Claims 2-15 are also rejected due to their dependency on Claim 1.
Claims 2 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 4 recites the limitation “optionally a conductive adhesive interlayer placed between the anode current collector foil and a primary anode mass layer”. The word “optionally” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “optionally a conductive adhesive interlayer placed between the anode current collector foil and a primary anode mass layer” is intended to limit the claim. The examiner notes that for purposes of examination, the limitation “optionally a conductive adhesive interlayer placed between the anode current collector foil and a primary anode mass layer” will not be required to consider the claim met. Claims 9-10 are also rejected due to their dependency on Claim 2.
Claim 2, line 8 recites the limitation “[a primary anode mass layer, containing…], and optionally conductive additives, binders and pore-forming additives”. The word “optionally” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “optionally conductive additives, binders and pore-forming additives” is intended to limit the claim. The examiner notes that for purposes of examination, the limitation “optionally conductive additives, binders and pore-forming additives” will not be required to consider the claim met. Claims 9-10 are also rejected due to their dependency on Claim 2.
Claim 2, line 9 recites the limitation “optionally a secondary anode mass layer, containing graphene oxide and/or reduced graphene oxide, heteroatom Group VIa elements co-doped graphene, and a polymer, preferably an elastomeric polymer”. The word “optionally” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “optionally a secondary anode mass layer, containing graphene oxide and/or reduced graphene oxide, heteroatom Group VIa elements co-doped graphene, and a polymer, preferably an elastomeric polymer” is intended to limit the claim. The examiner notes that for purposes of examination, the limitation “optionally a secondary anode mass layer, containing graphene oxide and/or reduced graphene oxide, heteroatom Group VIa elements co-doped graphene, and a polymer, preferably an elastomeric polymer” will not be required to consider the claim met. Claims 9-10 are also rejected due to their dependency on Claim 2.
Claim 2, line 12 recites the limitation “an alkali metal and/or an alkaline earth metal, preferably in the form of foil or powder”. The word “preferably” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “preferably in the form of foil or powder” is intended to limit the claim by requiring that the alkali metal and/or alkaline earth metal is in the form of a foil or a powder. The examiner notes that for purposes of examination, the limitation “preferably in the form of foil or powder” will not be required to consider the claim met. Claims 9-10 are also rejected due to their dependency on Claim 2.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 4 recites the limitation “the separator optionally contains about up to 10 wt. % of sulfur”. The word “optionally” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “the separator optionally contains about up to 10 wt. % of sulfur” is intended to limit the claim. The examiner notes that for purposes of examination, the limitation “the separator optionally contains about up to 10 wt. % of sulfur” will not be required to consider the claim met. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the primary mass layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, upon which Claim 8 depends recites the limitation “a primary cathode mass layer” in line 5. However, “a primary cathode mass layer” is nowhere referred to as "the primary mass layer" in Claim 1, and the skilled artisan would not easily be able to determine if Claim 8 is intending to refer to  "a primary cathode mass layer" by "the primary mass layer". For purposes of examination, "the primary mass layer" is interpreted to read “the primary cathode mass layer”.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 1 recites the limitation “[the metal is Sn], optionally in combination with Cu, Ag, Sb”. The word “optionally” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “optionally in combination with Cu, Ag, Sb” is intended to limit the claim. The examiner notes that for purposes of examination, the limitation “optionally in combination with Cu, Ag, Sb” will not be required to consider the claim met. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, line 3 recites the limitation “separator is preferably soaked with liquid electrolyte and/or ionic liquid and/or said separator preferably contains sulfur as pore forming additive”. The word “preferably” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “preferably soaked with liquid electrolyte and/or ionic liquid and/or said separator preferably contains sulfur as pore forming additive” is intended to limit the claim by requiring that the separator is 1) soaked with liquid electrolyte and/or ionic liquid and/or 2) separator preferably contains sulfur as pore forming additive. The examiner notes that for purposes of examination, the limitation “preferably soaked with liquid electrolyte and/or ionic liquid and/or said separator preferably contains sulfur as pore forming additive” will not be required to consider the claim met. 
Claim 13, line 4 recites the limitation “said separator preferably contains sulfur as pore forming additive”. The word “preferably” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “said separator preferably contains sulfur as pore forming additive” is intended to limit the claim by requiring that the separator contains sulfur as pore forming additive. The examiner notes that for purposes of examination, the limitation “said separator preferably contains sulfur as pore forming additive” will not be required to consider the claim met.
Claim 13, line 6 recites the limitation “[a separator inserted between the two electrodes,] which is preferably selected from a solid separator soaked with liquid electrolyte and/or ionic liquid, a gel separator, a liquid electrolyte, ionic liquid, and a combination thereof”. The word “preferably” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “preferably selected from a solid separator soaked with liquid electrolyte and/or ionic liquid, a gel separator, a liquid electrolyte, ionic liquid, and a combination thereof” is intended to limit the claim by requiring that the separator is one of a solid separator soaked with liquid electrolyte and/or ionic liquid, a gel separator, a liquid electrolyte, ionic liquid, and a combination thereof. The examiner notes that for purposes of examination, any separator will be considered to meet the claim.
Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 3 recites the limitation “[milling and homogenizing sulfur], and optionally conductive additives”. The word “optionally” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “optionally conductive additives” is intended to limit the claim. The examiner notes that for purposes of examination, the limitation “optionally conductive additives” will not be required to consider the claim met. Claim 15 is also rejected due to its dependency on Claim 14.
Claim 14, line 3 recites the limitation “[milling and homogenizing sulfur…], and optionally pore-forming additives to form a soft-case sulfur composite”. The word “optionally” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “optionally pore-forming additives to form a soft-case sulfur composite” is intended to limit the claim. The examiner notes that for purposes of examination, the limitation “optionally pore-forming additives to form a soft-case sulfur composite” will not be required to consider the claim met. Claim 15 is also rejected due to its dependency on Claim 14.
Claim 14, line 6 recites the limitation “[milling and homogenizing sulfur and infiltrating it into a second porous host material,] preferably by dip coating, spray coating or vacuum forced infiltration”. The word “preferably” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “preferably by dip coating, spray coating or vacuum forced infiltration” is intended to limit the claim by requiring that the infiltration into a second porous host material is performed by dip coating, spray coating or vacuum forced infiltration. The examiner notes that for purposes of examination, any method of infiltration will be considered to meet the claim. Claim 15 is also rejected due to its dependency on Claim 14.
Claim 14, line 7 recites the limitation “[milling and homogenizing sulfur and infiltrating it into a second porous host material…] optionally adding conductive additives, binders and pore-forming additives”. The word “optionally” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “optionally adding conductive additives, binders and pore-forming additives” is intended to limit the claim. The examiner notes that for purposes of examination, the limitation “optionally adding conductive additives, binders and pore-forming additives” will not be required to consider the claim met. Claim 15 is also rejected due to its dependency on Claim 14.
Claim 14, line 9 recites the limitation “[depositing alkali- and/or alkaline earth-ion-intercalating material on the top of a conductive porous host structure], preferably structure with a working potential window under 4.2 V”. The word “preferably” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “preferably structure with a working potential window under 4.2 V” is intended to limit the claim by requiring that the porous host structure has a working potential window under 4.2 V. The examiner notes that for purposes of examination, the limitation “preferably structure with a working potential window under 4.2 V” will not be required to consider the claim met. Claim 15 is also rejected due to its dependency on Claim 14.
Claim 14, line 14 recites the limitation “[attaching the resulting dimensionally stable conductive porous host structure…, to a current collector foil], preferably by means of a conductive adhesive”. The word “preferably” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “preferably by means of a conductive adhesive” is intended to limit the claim by requiring that the dimensionally stable conductive porous host structure is attached to the current collector foil by a conductive adhesive”. The examiner notes that for purposes of examination, any method of attaching the dimensionally stable conductive porous host structure is attached to the current collector foil will be considered to meet the claim.  Claim 15 is also rejected due to its dependency on Claim 14.
Claim 14, line 20 recites the limitation “optionally applying graphene oxide and/or reduced graphene oxide / polymer mixture and subject it to reduction procedure, preferably using pulse light flash drying and/or reducing procedure, forming heteroatom co-doped graphene surface in the regions directly subjected to the reduction”. The word “optionally” renders the scope of the claim unclear. The skilled artisan would not be able to easily determine if “optionally applying graphene oxide and/or reduced graphene oxide / polymer mixture and subject it to reduction procedure, preferably using pulse light flash drying and/or reducing procedure, forming heteroatom co-doped graphene surface in the regions directly subjected to the reduction” is intended to limit the claim. The examiner notes that for purposes of examination, the limitation “optionally applying graphene oxide and/or reduced graphene oxide / polymer mixture and subject it to reduction procedure, preferably using pulse light flash drying and/or reducing procedure, forming heteroatom co-doped graphene surface in the regions directly subjected to the reduction” will not be required to consider the claim met. Claim 15 is also rejected due to its dependency on Claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al. (US 20180083266A1).
Regarding Claim 1, Zhamu discloses a metal-sulfur battery comprising a cathode containing: a cathode current collector foil (substrate), a primary cathode mass layer (sulfur impregnated foam) containing a porous host structure (HA-derived foam) and sulfur as an active material [0020, 0046, 0066]. Zhamu further discloses that a secondary cathode mass layer (second surface deposition) containing sulfur is formed when sulfur is deposited onto both surfaces of the porous host structure (HA-derived foam) [0130]. Zhamu further discloses that the metal-sulfur battery comprises an anode and a separator [0208]. Zhamu further discloses that the metal of the metal sulfur battery may be one of lithium, sodium, and magnesium [0001].
Though Zhamu does not explicitly say that the porous host structure (HA-derived foam) is a conductive dimensionally stable porous host structure, Zhamu does disclose that the porous host structure (HA-derived foam) has hexagonal carbon atomic planes are essentially interconnected to form long electron-conducting pathways with low resistance [0101]. Zhamu further discloses that the porous host structure (HA-derived foam) may be a carbon foam [0027-0028], which is listed by the instant application as a material which may be selected as the conductive dimensionally stable porous host structure (p.3, lines 11-17). Thus, the skilled artisan would appreciate that the porous host structure (HA-derived foam) of Zhamu would be considered a conductive dimensionally stable porous host structure.
Additionally, the examiner notes that the instant specification teaches sulfur as an alkali ion intercalating material (p.4, lines 25-29), thus, as the secondary cathode mass layer (second surface deposition) contains sulfur, the secondary cathode mass layer (second surface deposition) necessarily contains an alkali-ion intercalating material.
Regarding Claim 3, Zhamu discloses that the porous host structure (HA-derived foam) is a carbon foam [0027-0028].
Regarding Claim 4, Zhamu discloses that the porous host structure (HA-derived foam) is a carbon foam which does not require the support of a conventional current collector [0027-0028, 0067-0068]. 
Regarding Claim 5, Zhamu further discloses that the sulfur may be present in the cathode as a soft-case form such as when elemental sulfur is directly applied to the porous host structure (HA-derived foam) via vapor deposition [0210, 215], or the sulfur may be present in the cathode as a hard-case form such as when sulfur powder is mixed directly with carbon black before application to the porous host structure (HA-derived foam) [0210, 0214]. The examiner notes that the labeling of such sulfur materials as soft-case and hard-case was done based on the definitions provided in the instant specification (p.3, line 35 - p.4, line 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 20180083266A1), as applied to Claim 1 above.
Regarding Claim 2 (Dependent Upon Claim 1):
Zhamu discloses the metal-sulfur battery of Claim 1 as set forth above. As detailed above, Zhamu further discloses that the metal-sulfur battery comprises an anode [0208]. Zhamu further discloses that the anode contains an anode current collector foil [0069] and a primary anode mass layer (anode active material) which may contain a metal compound of Li, Na, K, Mg, or Al metal (thus, reads on 1) a metal capable of forming intermetallic alloys with an alkali metal and/or an alkaline earth metal and 2) an alkali metal) [0067]. 
Zhamu is deficient in disclosing that the primary anode mass layer (anode active material) contains a conductive dimensionally stable porous host structure.
Zhamu further discloses that the porous host structure (HA-derived foam) may be used alone as a current collector or in conjunction with a conventional metal foil current collector, as demonstrated in the cathode current collector of Claim 1 above [0067-0069]. Zhamu further discloses that porous host structure (HA-derived foam) it has high electrical conductivity [0068].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the primary anode mass layer of Zhamu to include a porous host structure (HA-derived foam) to host the metal compound, in addition to the anode current collector foil, as it is taught by Zhamu to be highly conductive and may function as a secondary current collector, as taught by Zhamu. By doing so, all of the limitations of Claim 2 are met.
Regarding Claim 13 (Dependent Upon Claim 1):
Zhamu discloses the metal-sulfur battery of Claim 1 as set forth above. Zhamu discloses that a separator is includes in the metal-sulfur battery cell along with the positive electrode and the negative electrode [0143, 0160].
	Although Zhamu does not explicitly say that the separator is placed between the two electrodes, the skilled artisan would recognize that such a configuration is the conventional location for a separator.
Furthermore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to place the separator in that location as it would prevent the negative electrode and positive electrode from coming into contact with one another, thus serving to help prevent a short in the battery. By doing so, all of the limitations of Claim 13 are met.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 20180083266A1), as applied to Claim 5 above, and further in view of Cao et al. (CN 205489901A) (as listed by Applicant on IDS dated 10/15/2020). 
Regarding Claim 6 (Dependent Upon Claim 5):
Zhamu discloses the metal-sulfur battery of Claim 5 as set forth above. 
Zhamu is deficient in disclosing that the sulfur in the cathode is present as a mixture of the soft-case form of sulfur in the amount of 50 to 90 wt. % of sulfur, relative to the total amount of sulfur, and of the hard-case form in the amount of 50 to 10 wt. % of sulfur, relative to the total amount of sulfur.
Cao discloses a method for preparing a three-dimensional carbon current collector of a lithium-sulfur battery [0001]. Cao further discloses that the lithium-sulfur battery comprises a positive electrode which is comprised of the three-dimensional carbon current collector and a positive electrode active material supported on the three-dimensional carbon current collector [0051]. Cao further discloses that the positive electrode active material may be a mixture of a hollow carbon and sulfur composite material (hard-case form sulfur) and sublimed sulfur (soft-case sulfur) [0051-0052]. Cao further discloses that the positive electrode active material is formed by first preparing the hollow carbon sphere/sulfur material by mixing glucose and sodium dodecyl sulfate, placing in a reactor under controlled temperature, and then washed to produce the hollow carbon sphere/sulfur material [0052]. Cao further discloses that the hollow carbon spheres were then mixed with sublimed sulfur at a mass ratio of 1:1.5, and then subjected to further heat treatment, finally producing the sulfur/carbon active material [0052].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the sulfur of the cathode of Zhamu, the sulfur positive electrode active material of Cao, as it is known in the art as a useful sulfur source for a positive electrode in a lithium-sulfur battery, as taught by Cao. 
The skilled artisan would appreciate that upon the above modification, as Cao teaches that the hollow carbon spheres (hard-case sulfur) were then mixed with sublimed sulfur (soft-case sulfur) at a mass ratio of 1:1.5, the cathode of Zhamu would necessarily have a mixture wherein the soft-case form of sulfur in the amount of 50 to 90 wt. % of sulfur, relative to the total amount of sulfur, and of the hard-case form in the amount of 50 to 10 wt. % of sulfur, relative to the total amount of sulfur. Therefore, upon the above modification all of the limitations of Claim 6 are met.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 20180083266A1), as applied to Claim 1 above, and further in view of Hama et al. (US 20130288134A1).
Regarding Claim 7 (Dependent Upon Claim 1):
Zhamu discloses the metal-sulfur battery of Claim 1 as set forth above. Zhamu further discloses that the sulfur may be elemental sulfur [0211].
Zhamu is silent to how much sulfur present in the cathode is monoclinic sulfur allotrope.
Hama discloses a lithium solid state battery comprising a sulfide solid electrolyte glass [0015]. Hama further teaches that elemental sulfur may be in the form of β-sulfur, which is known as monoclinic sulfur [0081].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the elemental sulfur of Zhamu, β-sulfur, as it is known in the art as a type of elemental sulfur used in solid state batteries, as taught by Hama. By doing so, all of the limitations of Claim 7 are met.
Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 20180083266A1), as applied to Claim 1 above, and further in view of Shembel et al. (US 20090117461A1).
Regarding Claim 8 (Dependent Upon Claim 1):
Zhamu discloses the metal-sulfur battery of Claim 1 as set forth above. Zhamu further discloses that the primary cathode mass layer (sulfur impregnated foam) may contain a binder resin [0135]. Zhamu further discloses that the binder resins polyvinylidene fluoride (PVDF) or styrene-butadiene rubber (SBR) may be selected as a binder for the anode [0157]. Zhamu further discloses that organic solvents such as 1,2-dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), etc. may be selected as a solvent used in sulfur deposition [0133].
Zhamu is deficient in disclosing that the binders of the primary cathode mass layer (sulfur impregnated foam) include binary or ternary immiscible binder systems which are used in amounts from 3 to 20 wt. %, relative to the amount of the primary mass layer, wherein - in the binary system, a first solid conductive binder insoluble in a solvent used for the preparation of the electrode and a second conductive binder soluble in the solvent used for the preparation of the electrode are used; - in the ternary system, a first solid conductive binder insoluble in a solvent used for the preparation of the electrode, a second conductive binder soluble in the solvent used for the preparation of the electrode, and a third polymeric binder as a surfactant are used.
Shembel discloses an electrode for lithium batteries and supercapacitors [0006]. Shembel further teaches the electrodes according to the disclosure of Shembel have high efficiency, a wide operating temperature range, high discharge energy, etc. [0024]. Shembel further discloses that such properties are achieved by using two types of the binders in the electrode mass composition [0025]. Shembel further teaches that for an electrode mixture, a combination of a binder (PVDF) soluble in an organic solvent and a binder (PTFE) insoluble in an organic solvent [0033-0043]. Shembel further teaches that the soluble binder and insoluble binder is included in the electrode in a weight percent of 2-4% and 3-4%, respectively, based on a total weight of the electrode [0089-0095].
 Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teachings of Shembel to the battery of Zhamu, and select for the binders a binder system having a mixture of a binder soluble in an organic solvent and a binder insoluble in an organic solvent in amounts of 2-4 wt% and 3-4 wt%, respectively, as it is known in the art as a useful binder system for a battery, as taught by Shembel, and would further provide the skilled artisan with a reasonable expectation of success in providing a battery having improved efficiency and discharge energy, as taught by Shembel. By doing so, all of the limitations of Claim 8 are met.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 20180083266A1), as applied to Claim 2 above, and further in view of Li et al. (US 20060083986A1). 
Regarding Claim 9 (Dependent Upon Claim 2):
Zhamu discloses the metal-sulfur battery of Claim 2 as set forth above. As detailed above, modified Zhamu discloses that the primary anode mass layer (anode active material) contains a porous host structure (HA-derived foam) coated by a metal capable of forming intermetallic alloys with alkali metal and/or alkaline earth metal [0067]. Zhamu further discloses that the primary anode mass layer (anode active material) metal may be tin (Sn) [0074].
Zhamu is silent to the size of the metal particles.
Li discloses a battery comprising a negative electrode which is comprised of a tin-containing material such as tin nanoparticles [0009]. Li teaches that the tin nanoparticles may have a diameter of between 0.5 nm and 1 micron [0009].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the metal tin particles of the primary anode mass layer of Zhamu, tin nanoparticles, as it is known in the art as a useful size of tin particles for use in a negative electrode, as taught by Li. By doing so, all of the limitations of Claim 9 are met.
Regarding Claim 10 (Dependent Upon Claim 9):
Zhamu as modified by Li discloses the metal-sulfur battery of Claim 9 as set forth above. As detailed above, the metal may be Sn. Therefore, all of the limitations of Claim 10 are met.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 20180083266A1), as applied to Claim 1 above, and further in view of Zhou et al. (US 20170162876A1).
Regarding Claim 11 (Dependent Upon Claim 1):
Zhamu discloses the metal-sulfur battery of Claim 1 as set forth above. As detailed above, Zhamu discloses that the cathode may contain sulfur as an active material [0066]. Zhamu further discloses that the cathode may additionally contain a conductive filler such as carbon black [0142]. Zhamu further discloses that the sulfur particles may have a diameter of less than 500 nm [0029].
Zhamu is deficient in disclosing that the size of the carbon black particles.
Zhou discloses a method of coating sulfur particles to have increased conductivity for use in a battery [0005-0007]. Zhou teaches that carbon black particles may have an average diameter of 100 nm [0071].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the size of the carbon black particles of Zhamu, 100 nm, as it is known in the art as a size for carbon black particles for use in a battery, as taught by Zhou. 
Upon the above modification, the skilled artisan would recognize that there are many embodiments of the battery wherein the electrode comprises sulfur particles and carbon black particles having a ratio of sizes between 3:1 to 18:1. For example, when the sulfur particles are 400 nm and the carbon black particles are 100 nm, a ratio of 4:1 is achieved. Therefore, upon the above modification, all of the limitations of Claim 11 are met. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 20180083266A1), as applied to Claim 1 above, and further in view of Conte et al. (US 20170023513A1) and Wen et al. (CN 107221459A1).
Regarding Claim 12 (Dependent Upon Claim 1):
Zhamu discloses the metal-sulfur battery of Claim 1 as set forth above. 
Zhamu is deficient in disclosing a layer containing graphene oxide and/or reduced graphene oxide, heteroatom Group VIIa and/or Group Va elements co-doped graphene, and a Group VIIa and/or Group Va heteroatom-containing polymer, wherein the layer contains regions containing more than 50% of a mixture of graphene oxide and/or reduced graphene oxide and polymer, and regions containing more than 50% of heteroatom co-doped graphene.
Conte discloses a structure for use in electronic devices, wherein the structure may be used in components for a flexible battery [0006-0008, 0053]. Conte further discloses that structure comprises a conducting substrate comprised of a first layer of graphene disposed on a substrate and a first electropolymerized polymer layer disposed on the first layer of graphene [0029]. Conte further discloses that the structure may includes additional graphene layers to the first graphene layer [0029], and specifically discloses an embodiment wherein a first layer of graphene is disposed on a substrate, a first electropolymerized polymer layer is disposed on the first graphene layer, and a second graphene layer is disposed on the first electropolymerized layer (see Claims 1, 3, and 4). Conte further discloses that the graphene layer may be a modified graphene layer [0033], and that the electropolymerized polymer layer maybe be comprised of polypyrrole (nitrogen containing polymer) [0035]. Conte teaches that the use of graphene in electronic devices has been of great interest due to graphene’s superb electrical, physical, and mechanical properties, and provides a cheap approach to improve the performance of electronic and electrochemical devices [0004-0008].
Therefore, it would be obvious to one of ordinary skill at the time of the filing of the invention to modify the battery of Zhamu to include on the cathode of Claim 1 (as a substrate) a first layer of graphene, a first electropolymerized polymer layer disposed on the first graphene layer, and a second graphene layer disposed on the first electropolymerized layer, as it is known in the art as a configuration of layers applied to a substrate, used within an electronic device (such as a battery) as a conductive substrate which provides a cheap approach to improve the performance of electrochemical devices, as taught by Conte. By doing so, the limitation requiring a layer containing graphene oxide and/or reduced graphene oxide, heteroatom Group VIIa and/or Group Va elements co-doped graphene, and a Group VIIa and/or Group Va heteroatom-containing polymer, is met. 
Zhamu as modified by Conte is deficient in disclosing that the layer contains regions containing more than 50% of a mixture of graphene oxide and/or reduced graphene oxide and polymer, and regions containing more than 50% of heteroatom co-doped graphene.
Wen teaches the use of a phosphorous-nitrogen co-doped graphene material as an electrode material for a lithium ion battery (p.2, lines 5-8). Wen further teaches that the phosphorous-nitrogen co-doped graphene material exhibits high specific surface area and high conductivity (p.2, lines 15-24).
Therefore, it would be obvious to the skilled artisan to further modify the battery of Zhamu by selecting for the second graphene layer, the phosphorous-nitrogen co-doped graphene material layer of Wen, as it is known in the art as a useful material for electrodes and is known to have high specific surface area and high conductivity, as taught by Wen. This would be further motivated by Conte who discloses that the graphene layer may be a modified graphene layer [0033]. 
The examiner notes that upon the above modifications, the combination of the first layer of graphene and a first electropolymerized polymer layer reads as a first region containing more than 50% of a mixture of graphene oxide and polymer, and the second graphene layer reads as a second region containing more than 50% of heteroatom co-doped graphene. 
As such, upon all of the above modifications, all of the limitations of Claim 12 are met.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 20180083266A1), as applied to Claim 1 above, and further in view of Seol et al. (US 20180159131A1) and Chaturvedi et al. (US 20050220989A1).
Regarding Claim 14 (Dependent Upon Claim 1):
Zhamu discloses the metal-sulfur battery of Claim 1 as set forth above. Zhamu further discloses a method for production of the cathode for the battery according to Claim 1,comprising the following steps: b) milling and homogenizing sulfur and infiltrating it into a second porous host material (carbon black) to form hard-case sulfur composite [0084, 0210, 0214], c)  depositing alkali-earth-ion-intercalating material on the top of a conductive porous host structure [0204], d) infiltrating the material prepared in step b) or their mixture into the dimensionally stable conductive porous host structure from step c) [0211-0212].
Zhamu is deficient in disclosing 1) a step e) attaching the resulting porous host structure (HA-derived foam) to a current collector foil; 2) a step f) heating the resulting electrode precursor to the temperature from 95 to 135 °C for at least 5 minutes and then maintaining it at 90 to 130 °C; and 3) subjecting it to calendering, then cooling it to 20 to 70 °C for at least 5 minutes to allow for re-crystallization and dissipation of internal material stress resulting from phase conversion.
Regarding 1) and 2), Seol discloses a positive electrode material for a positive electrode and a method of manufacturing thereof [0103-0107]. Seol further teaches that a positive electrode material is placed onto a positive electrode current collector and then subjected to a drying process [0106-0107]. Seol further discloses that the drying process is performed by a heating treatment wherein the temperature may be set at between 100°C and 120°C, and may be performed for a time period of 1 hour to 50 hours [0107].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method disclosed by Zhamu to apply the resulting porous host structure (HA-derived foam) to a current collector foil in a step e) following step d), rather than during the formation of the porous host structure (HA-derived foam), as it is known in the art to attach the current collector and the active material layers of an electrode after the active material layer is prepared, as taught by Seol. By doing so, the limitation of Claim 14 requiring a step e) attaching the resulting porous host structure (HA-derived foam) to a current collector foil, is met.
It would be further obvious to the skilled artisan to further modify the method of Zhamu to include, following a step e), a step f) of providing a heat treatment to the electrode precursor at a temperature of between 100°C and 120°C for a time period of over 1-50 hours, as taught by Seol, as it is known in the art to include such a step during the formation of a positive electrode, as taught by Seol. By doing so, the limitation of Claim 14 requiring a step f) heating the resulting electrode precursor to the temperature from 95 to 135 °C for at least 5 minutes and then maintaining it at 90 to 130 °C, is met.
Regarding 3), Chaturvedi discloses a method of forming an electrode structure, wherein the method includes a first step of depositing an electrode material on a current collector, a second step of heating the electrode material, and a third step of calendaring the product of the second step [0007]. 
Therefore it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method of Zhamu to include a step of calendaring the electrode precursor following the heat treatment in step f), as is known in the art to include in a method of preparing an electrode structure to include a step of calendaring following a heating step. By doing so, the limitation of Claim 14 requiring subjecting it to calendaring, is met.
The examiner notes, that upon the above modifications, when the heat applied in step f) is removed upon the completion of step f), the electrode precursor will necessarily begin to cool over a period of time (>5 minutes) simply due to heat transfer with the environment. Furthermore, it will necessarily cool to approximately a room temperature (~25°C). Thus, upon making all of the above modifications, all of the limitations of Claim 14 are met.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 20180083266A1) as modified by Seol et al. (US 20180159131A1) and Chaturvedi et al. (US 20050220989A1), as applied to Claim 14 above, and further in view of Lecuyer et al. (US 20180175375A1). 
Regarding Claim 15 (Dependent Upon Claim 14):
Zhamu as modified by Seol and Chaturvedi discloses the metal-sulfur battery of Claim 14 as set forth above. Zhamu further discloses that the sulfur may be present in the cathode as a soft-case form such as when elemental sulfur is directly applied to the porous host structure (HA-derived foam) via vapor deposition [0210, 215], or the sulfur may be present in the cathode as a hard-case form such as when sulfur powder is mixed directly with carbon black before application to the porous host structure (HA-derived foam) [0210, 0214]. Zhamu further discloses that the hard-case sulfur is prepared by dry pre-mixing of sulfur with the second porous host material (carbon black) [0210].
Zhamu is deficient in disclosing 1) that the pre-mixed material was heated with additional sulfur under inert atmosphere at 300 to 380°C; 2) any non-encapsulated melted sulfur was drained; and 3) then the mixture was cooled to room temperature.
Regarding 1), Lecuyer discloses a known method of treating a carbon sulfur mixture which includes a step of dry pre-mixing of sulfur with the carbon material, followed by a step of heating to a temperature of 300°C under argon [0010]. Lecuyer further discloses that the heating step was carried out for a period of 3 hours to ensure the evaporation of the remaining sulfur [0010]. 
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teaching of Lecuyer to the process of preparing the hard-case sulfur of Zhamu by adding a step of heating the premixed material to a temperature of 300°C, as it is known in the art as a useful step in the process of preparing such carbon sulfur mixtures, as taught by Lecuyer. By doing so, the limitation of Claim 15 requiring that the pre-mixed material was heated with additional sulfur under inert atmosphere at 300 to 380°C, is met.
Regarding 2), upon the above modification, the skilled artisan would recognize that a step of removing any excess sulfur needs to be performed following the heat treatment of the sulfur carbon material. Though Lecuyer discloses that carrying out the heating step for a period of 3 hours will evaporate any remaining sulfur, thus removing any excess sulfur material, the skilled artisan would appreciate that common removal methods such as drainage may alternatively be employed. Furthermore, the skilled artisan would be motivated to make such a change as a drainage step is far more energy efficient than providing heating for a period of 3 hours. Upon such modification, the limitation of Claim 15 requiring any non-encapsulated melted sulfur was drained, is met.
Regarding 3), the skilled artisan would recognize upon the above modification, when the heating step is completed, the mixture would necessarily cool to room temperature via environmental heat transfer. Therefore, all of the limitations of Claim 15 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            /BRIAN R OHARA/Examiner, Art Unit 1724